                 Case 2:21-mj-00103-CKD Document 24 Filed 08/20/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-MJ-103-CKD
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   JENICE NICHOLAS,
                                                         DATE: August 27, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Carolyn K. Delaney
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant JENICE NICHOLAS, both individually and by and

19 through her counsel of record, JENNIFER J. WIRSCHING, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on June 25, 2021, charging Nicholas with one count

21 of conspiracy to commit offenses against the United States, in violation of 18 U.S.C. § 371. Nicholas

22 first appeared before a judicial officer of the Southern District of Florida on or about June 30, 2021, and

23 was released on bond. She made her first appearance and was arraigned in this district on July 29, 2021.

24 A preliminary hearing is currently scheduled on August 27, 2021.

25          By this stipulation, the parties jointly move pursuant to Rule 5.1(d) of the Federal Rules of

26 Criminal Procedure to continue the preliminary hearing to October 8, 2021, at 2:00 p.m., via

27 videoconference, before the duty magistrate judge. The parties stipulate that the delay is required to

28 allow the defense reasonable time for preparation, and for the government’s collection and production of

      STIPULATION                                        1
                 Case 2:21-mj-00103-CKD Document 24 Filed 08/20/21 Page 2 of 4


 1 discovery and continuing investigation of the case. For example, the government has already produced

 2 280 pages of Bates-stamped discovery and other native files, including law enforcement reports, Social

 3 Security Administration records, bank records, and photographs. The government is also planning to

 4 produce this month over 1,000 pages of similar documents. The government also anticipates producing

 5 multiple gigabytes of documents from multiple data extractions of the defendant and her co-defendant’s

 6 electronic devices, which will be available to defense counsel for inspection. Defense counsel needs

 7 time to review and consider all the evidence and to conduct further investigation. The parties further

 8 agree that the interests of justice served by granting this continuance outweigh the best interests of the

 9 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

10          2.       The parties agree that good cause exists for the extension of time, and that the extension

11 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

12 Therefore, the parties request that the time between August 27, 2021, and October 8, 2021, be excluded

13 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

14          IT IS SO STIPULATED.

15
      Dated: August 19, 2021                                  PHILLIP A. TALBERT
16                                                            Acting United States Attorney
17
                                                              /s/ ROBERT J. ARTUZ
18                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
19

20
      Dated: August 19, 2021                                  /s/ JENNIFER F. WIRSCHING
21                                                            JENNIFER J. WIRSCHING
22                                                            Counsel for Defendant
                                                              JENICE NICHOLAS
23

24

25

26

27

28

      STIPULATION                                         2
                 Case 2:21-mj-00103-CKD Document 24 Filed 08/20/21 Page 3 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-103-CKD
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUDING TIME
14   JENICE NICHOLAS,                                     DATE: August 27, 2021
                                                          TIME: 2:00 p.m.
15                                                        COURT: Hon. Jeremy D. Peterson
                                  Defendant.
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 19, 2021.
19
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The date of the preliminary hearing is continued to October 8, 2021, at 2:00 p.m. before
28

      FINDINGS AND ORDER                                   1
                Case 2:21-mj-00103-CKD Document 24 Filed 08/20/21 Page 4 of 4


 1 Magistrate Judge Peterson.

 2         2.       The time between August 27, 2021, and October 8, 2021, shall be excluded from

 3 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 4         3.       Defendants shall appear at that dates and times before the Magistrate Judge on duty,

 5 Judge Peterson.

 6

 7         IT IS SO ORDERED.

 8 DATED: AUGUST 20, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINDINGS AND ORDER                                2
